Case 21-05004 Docé6 Filed 04/07/21 Entered 04/07/21 10:54:49 Page 1of10

 

 

a
UNITED STATES BANKRUPTCY COURT
DISTRICT OF CONNECTICUT
BRIDGEPORT DIVISION
IN RE: : CHAPTER 7
RICHARD M, MONTZ, -  CASENO. 20-50949 Gam)
DEBTOR
CAA SPORTS LLC and CREATIVE ARTISTS
AGENCY, LLC, : ADY. PROC. 21-0504 (han) j
Plaingits, :

v 5 APRIL 2, 2021

RICHARD M. MONTZ,
Defendant

STIPULATION EXTENDING TIME 1O

 

The undersigned, being all of the parties to this adversary proceeding, stipulate
and agree that the time wihin which defendant may respond to the complaint filed
herein on March 3, 2021, may be and bereby is extended to and including May 4,

2021.

CAA SPORTS LLC, and
CREATIVE ARTISTS AGENCY, LLC,
Plaintiffs,

By their Attorneys,
CUMMINGS & LOCKWOOD LLC RICIIARD M. MONTZ, Defendant

    

 

 

Ny Ri

Toke E 1 =

Crimmings & Lockwood LLC 12 Cross Higinway>
Six Landmark Square Wi esiport_CT-O5880

seins ra aces coop diy Cleon
Rurguck nico Ue

Weehper cr] cab

(Dbz) P26 ~3 FFI

     
 
